DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1 and 3-4 are currently pending in this application. 
Priority
3.	 Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 4/16/2020. It is noted, however, that applicant has not filed a certified copy of the CN202010299670.3 application as required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/04/2022 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.	The drawings submitted on 02/07/2021 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Allowable Subject Matter
6.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1 and 3-4:
The primary reason for the allowance of claim 1 is the inclusion of the method steps that were added in the preliminary amendment dated 05/04/2022.
It is this/these features found in the claim(s), as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this/these claim(s) allowable over the prior art.
Claims 3-4 are allowed due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Munck et al. 2020/0115066 teaches machine learning on big data in avionics. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        July 18, 2022